UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1532


In Re:   GARY B. WILLIAMS,

                Petitioner.



                              No. 13-1533


In Re:   GARY B. WILLIAMS,

                Petitioner.



                              No. 13-1534


In Re:   GARY B. WILLIAMS,

                Petitioner.



                              No. 13-1535


In Re:   GARY B. WILLIAMS,

                Petitioner.
               On Petitions for Writs of Mandamus.
              (3:12-cv-00055-HEH; 3:11-cv-00709-HEH;
              3:11-cv-00125-HEH; 3:11-cv-00311-HEH)


Submitted:   June 13, 2013                Decided:     June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Gary B. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Gary Buterra Williams petitions for writs of mandamus

seeking orders in four separate actions in the district court

compelling the district court to grant his motions to vacate

state        court    orders        in     criminal       prosecutions;        ordering        the

district court to grant him leave to proceed in forma pauperis,

allow him to amend his complaint, and recuse the district court

judge in his 42 U.S.C. § 1983 (2006) action; and directing the

Respondent to file a responsive pleading to his habeas petition.

We conclude that Williams is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in     extraordinary             circumstances.           Kerr   v.    United     States

Dist.        Court,    426       U.S.      394,     402    (1976);       United     States      v.

Moussaoui,       333        F.3d    509,    516-17        (4th    Cir.   2003).         Further,

mandamus       relief       is     available       only    when    the   petitioner       has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                             Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Williams is not available by way

of mandamus.           Accordingly, we deny the petitions for writs of

mandamus.            With    respect       to     Williams’      request      for   a   writ    of

mandamus ordering the Respondent to file a responsive pleading,

as     the    Respondent           has    answered        Williams’      petition       and    the

                                                   3
district court has since dismissed the action, we deny Williams’

petition as moot.       We also grant Williams’ motion to supplement

his petition for a writ of mandamus and deny Williams’ motion to

stay the district court proceedings.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in     the   materials

before   this   court   and   argument   would   not   aid    the    decisional

process.

                                                             PETITIONS DENIED




                                     4